Exhibit 10.2

HASBRO, INC.

RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN

CONTINGENT STOCK PERFORMANCE AWARD

[                ], 2011 GRANT




AGREEMENT, made effective as of [                ], 2011, by and between HASBRO,
INC., a Rhode Island corporation (the "Company") and the designated contingent
stock performance award recipient (the "Participant").

WHEREAS, the Participant is eligible to participate in the Company's Restated
2003 Stock Incentive Performance Plan, as amended (the "Plan"), and

WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
of the Company (the "Board"), acting in accordance with the provisions of the
Plan, granted to Participant a contingent stock performance award dated [
               ], 2011 designed to reward the Participant for the Participant’s
efforts in contributing to the Company’s achievement of certain stated financial
goals, and

WHEREAS, the stock performance award provides the Participant with the ability
to earn shares of the Company’s common stock, par value $.50 per share (the
"Common Stock"), contingent on the Company’s performance in achieving
pre-established cumulative diluted earnings per share (“EPS”) and cumulative net
revenue (“Revenues”) performance targets over the period beginning on December
27, 2010 and ending on December 29, 2013 (the “Performance Period”), subject to
and upon the terms and conditions set forth in the Plan and as hereinafter set
forth.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the parties hereto agree as follows:

W I T N E S S E T H:

1.

The Company confirms the grant by the Committee to the Participant on [
               ], 2011, and pursuant to the Plan, a copy of which is attached
hereto as Appendix A and the provisions of which are incorporated herein as if
set forth in full, of a contingent stock performance award (the “Award”) subject
to and upon the terms and conditions set forth in the Plan and the additional
terms and conditions hereinafter set forth.  The Award is evidenced by this
Agreement.  In the event of any inconsistency between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern. Terms used herein and not otherwise defined shall have the meaning set
forth in the Plan.

2.

This Agreement relates to an Award providing the Participant with the potential
ability to earn shares of the Company’s common stock, par value $.50 per share
(the "Common Stock"), contingent on the Company’s performance in achieving its
pre-established cumulative EPS and Revenues targets over the Performance Period.
 The EPS and Revenues targets for the Performance Period are set forth below:

EPS

$[



]



Revenues

$[



]



Except as is otherwise set forth in this Agreement, the Participant shall not
have any ability to receive any shares of Common Stock pursuant to this Award
until the Performance Period is completed.  Following the end of the Performance
Period, the Committee will determine the Company’s cumulative EPS and Revenues
over the Performance Period.  The Committee will certify the Company’s
cumulative EPS and Revenues over the Performance Period as promptly as is
reasonably possible following the completion of the Performance Period, but in
no event later than 75 days following the completion of the Performance Period.

3.

For purposes of this Award, the Company’s cumulative EPS and Revenues over the
Performance Period will be computed on a consolidated basis in the same manner
used by the Company in computing its consolidated financial performance under
generally accepted accounting principles (“GAAP”), except for the following
deviations from GAAP: (i) EPS and Revenues will be computed excluding the impact
of any changes in accounting rules that are effective after the date of this
Agreement and which impact the Company’s reported net earnings or Revenues
results by $10,000,000 or more, individually or in the aggregate, in any fiscal
year during the Performance Period, (ii) EPS and Revenues will exclude the
impact of any acquisitions or dispositions consummated by the Company during the
Performance Period which have, individually or in the aggregate, either a total
acquisition price, or total sale price, respectively, of $100 million or more,
as such acquisition price or sales price is determined in good faith by the
Committee, (iii) EPS and Revenues will be calculated excluding the impact of any
major discrete restructuring activities undertaken by the Company after the date
of this Agreement which result in costs or charges to the Company of $10,000,000
or more, individually, in any fiscal year during the Performance Period,  and
(iv) EPS and Revenues will be calculated based on actual results translated at
exchange rates established at the beginning of  the Performance Period.

4.

The target number of shares of Common Stock which may be issuable under this
Award in the event of 100% achievement of the pre-established cumulative EPS and
Revenues measures over the Performance Period is the specified number of shares
communicated to the Participant (the “Target Shares”).  The following table sets
forth the contingent number of shares of Common Stock which the Participant may
actually earn under this Award, as a percentage of the Target Shares, based upon
certain performances by the Company in achieving the EPS and Revenues targets.
 It is understood and agreed by the Participant, however, that the Committee
retains sole and absolute discretion in all cases to reduce the number of shares
of Common Stock, if any, to actually be delivered to the Participant to any
number, below the number of shares otherwise called for under this Award, as the
Committee may deem appropriate.  To compute the actual number of shares of
Common Stock, if any, which may be earned by the Participant (prior to any
reduction in such number by the Committee) the respective cumulative EPS and
Revenues performances of the Company, as certified by the Committee following
completion of the Performance Period, are applied to the following table.   The
appropriate box in the table corresponding with the actual cumulative EPS and
Revenues performance, as so certified by the Committee, sets forth the number of
shares of Common Stock, if any, as a percentage of the Target Shares, which may
be earned by the Participant over the Performance Period (prior to any reduction
in such number by the Committee).  

Revenues Measure
















EPS Measure

Revenues

25% or more

over Target

Revenues of at least 10% over, but not 25% or more over, Target

Revenues of at least Target but not 10% or more over Target

Revenues of at least 95% of Target but less than Target

Revenues of at least 90% of Target but less than 95% of Target

Revenues of under 90% of Target




EPS of 25% or more over Target




200%




163%




150%




138%







125%




0%




EPS at least 10% over, but not 25% or more over, Target




163%




125%




113%




100%










88%




0%




EPS of at least Target but not 10% or more over Target

150%

113%

100%

88%

75%

0%




EPS of at least 95% of Target but less than Target

138%

100%

88%

75%

63%

0%




EPS of at least 90% of Target but less than 95% of Target

125%

88%

75%

63%

50%

0%




EPS under 90% of Target

0%

0%

0%

0%

0%

0%







By way of illustration, if the percentage of the Revenues target achieved is
120% and the percentage of the EPS target achieved is 95%, the Participant would
earn 100% of the  Target Shares of Common Stock, subject to a reduction in such
number at the sole discretion of the Committee.

5.  Once the Company has determined the number of shares of Common Stock, if
any, which may be earned by the Participant based on the cumulative EPS and
Revenues performance of the Company, and taking into account the exercise of any
discretion of the part of the Committee to reduce such number by any amount
which the Committee deems appropriate, the Company or its designee will as
promptly as possible thereafter, but in all events not later than the 15th day
of the third month following the end of the calendar year in which the
Performance Period ends, issue any such shares of Common Stock which have been
deemed earned to the Participant.  

6.   The Participant shall consult with the Company or its designee in advance
of the issuance of any shares pursuant to this Award so as to designate the
manner in which the Participant wishes to pay any withholding taxes due, and any
such Participant’s designation must be made to the Company, in the manner
specified by the Company, and on or before the date selected by the Company and
communicated to the Participant.  Each Participant who elects to pay withholding
taxes in cash shall deliver to the Company or its designee, a check payable to
Hasbro, Inc. or its designee, or a wire transfer to such account of the Company
or its designee, as the Company may designate, in United States dollars, in the
amount of any withholding required by law for any and all federal, state, local
or foreign taxes payable as a result of the Participant earning any shares under
this Award or being issued any shares pursuant to the provisions below based on
certain other events.  Alternatively, a Participant may elect to satisfy the
minimum withholding taxes required by law payable as a result of the issuance of
any shares pursuant to this Award (the "Taxes"), in whole or in part, either (i)
by having the Company withhold from the shares of Common Stock to be issued
pursuant to this Award or (ii) delivering to the Company or its designee shares
of Common Stock already owned by the Participant and held by the Participant for
at least six (6) months (represented by stock certificates duly endorsed to the
Company or its designee or accompanied by an executed stock power in each case
with signatures guaranteed by a bank or broker to the extent required by the
Company or its designee), in each case in an amount whose Fair Market Value on
the date the Participant has become entitled to such shares pursuant to this
Award is either equal to the Taxes or less than the Taxes, provided that a check
payable to Hasbro, Inc. or its designee, or a wire transfer to such account of
the Company or its designee as the Company may designate, in United States
dollars for the balance of the Taxes is also delivered to the Company, or its
designee, at the time of issuance.  If the Participant fails to make a timely
election to pay the withholding taxes in some other manner pursuant to the
preceding provisions, or otherwise does not timely remit payment of the required
withholding taxes, then the Participant’s tax withholding requirements will be
satisfied through the withholding of shares of Common Stock and to the extent a
fractional share needs to be withheld, the Company or its designee will withhold
the next highest number of full shares and will remit the value of the fraction
of a share which exceeds the required withholding to the Participant. As soon as
practicable after receipt of the withholding taxes and any other materials or
information reasonably required by the Company or its designee, the Company or
its designee shall deliver or cause to be delivered to the Participant, using
the method of delivery determined by the Company or its designee, the shares
payable pursuant to the Award (less any shares deducted to pay Taxes).

7.

Until such time, if any, that actual shares of Common Stock become due and are
issued to the Participant in accordance with the terms of this Agreement, the
Participant will not have any dividend or voting rights with respect to any
shares which may be issuable in the future pursuant to this Award.  The
Participant’s rights under this Award shall be no greater than those of an
unsecured general creditor of the Company, and nothing herein shall be construed
as requiring the Company or any other person to establish a trust or to set
aside assets to meet the Company’s obligations hereunder.

8.

(a)   If a Participant who is an employee of the Company or of a direct or
indirect subsidiary of the Company dies before the Performance Period is
completed, then the Company will issue the number of shares of Common Stock to
the executor, administrator or trustee of the Participant’s estate, or the
Participant’s legal representative, as the case may be, that is computed by
multiplying: (i) the number of shares of Common Stock which would have been
issuable to the Participant pursuant to the Award assuming completion of the
Performance Period and the Company’s achievement over the Performance Period of
cumulative EPS and Revenues equal to target in each case by (ii) a fraction, the
numerator of which is the number of days from the start of the Performance
Period to the date that the Participant died and the denominator of which is the
total number of days in the Performance Period.  This pro-rated target award, as
it may be reduced by the Committee in the Committee’s sole and absolute
discretion, will be payable as soon following the Participant’s death as is
reasonably practicable.  If a Participant dies after the end of the Performance
Period, but prior to the delivery of any shares of Common Stock issuable
pursuant to this award, then the Company or its designee will issue to the
Participant’s estate, or the Participant’s legal representative, as the case may
be, the number of shares of Common Stock, if any, which would have otherwise
been issuable to the Participant if the Participant had not died.

(b)  If  a Participant with at least one year of Credited Service of the Company
suffers a permanent physical or mental disability (as defined below), before the
Performance Period is completed, then the Participant’s Award will remain
outstanding during the remaining portion of the Performance Period.  At the end
of the Performance Period the Committee will compute how many, if any, shares of
Common Stock would be issuable pursuant to the Award based on the Company’s
performance against its cumulative EPS and Revenues targets.  That actual number
of shares of Common Stock which would have been earned under the Award over the
entire Performance Period will then be multiplied by a fraction the numerator of
which is the number of days from the start of the Performance Period to the date
that the Participant became disabled and the denominator of which is the total
number of days in the Performance Period.  This pro-rated number of shares, as
it may be reduced by the Committee in the Committee’s sole and absolute
discretion, will then be issuable to the Participant in the same manner as
shares are issued to other Participants.  

(c)   If a Participant who is an employee of the Company or of a direct or
indirect subsidiary of the Company retires at either an Early Retirement Date or
a Normal Retirement Date (each as defined below), before the Performance Period
is completed, provided that the Participant executes, or has previously
executed, a non-compete agreement in the form established by the Company, then
the Participant’s Award will remain outstanding during the remaining portion of
the Performance Period.  At the end of the Performance Period the Committee will
compute how many, if any, shares of Common Stock would be issuable pursuant to
the Award based on the Company’s performance against its cumulative EPS and
Revenues targets.  That actual number of shares of Common Stock which would have
been earned under the Award over the entire Performance Period will then be
multiplied by a fraction the numerator of which is the number of days from the
start of the Performance Period to the date that the Participant retired and the
denominator of which is the total number of days in the Performance Period.
 This pro-rated number of shares, as it may be reduced by the Committee in the
Committee’s sole and absolute discretion, will then be issuable to the
Participant in the same manner as shares are issued to other Participants.  

(d)

If a Participant ceases to be employed by the Company or by a direct or indirect
subsidiary of the Company before the end of the Performance Period for any
reason other than the reasons set forth in subsections (a), (b) and (c) of this
Section 8, the Award will be forfeited and the Participant will not have any
further rights under the Award, including, without limitation, any rights to
receive shares of Common Stock.




For purposes of subsections (a), (b) and (c) above:

*

"Credited Service" shall mean:  the period of a Participant's employment
considered in determining whether the Participant is eligible to receive
benefits upon termination of employment under the Company’s applicable
retirement plan.

*

"Early Retirement Date" shall mean:  the day on which a Participant who has
attained age fifty-five (55), but has not reached age sixty-five (65), with ten
(l0) or more years of Credited Service, retires.  A Participant is eligible for
early retirement on the first day of the calendar month coincidental with or
immediately following the attainment of age fifty-five (55) and the completion
of ten (l0) years of Credited Service, and "early retirement" shall mean
retirement by an eligible Participant at the Early Retirement Date.

*

"Normal Retirement Date" shall mean:  the day on which a Participant who has
attained age sixty-five (65) with five (5) or more years of Credited Service,
retires. A Participant is eligible for normal retirement on the first day of the
calendar month coincident with or immediately following the Participant's
attainment of age sixty-five (65) and completion of five (5) or more years of
Credited Service, and "normal retirement" shall mean the retirement by an
eligible Participant at the Normal Retirement Date.

*

"permanent physical or mental disability" shall mean:  a Participant's inability
to perform his or her job or any position which the Participant can reasonably
perform with his or her background and training by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to be of long, continued and indefinite duration, all as determined by
the Committee in its discretion.




9.

In the event of a Change in Control (as defined in the Plan) prior to the end of
the Performance Period, this Award will be treated in accordance with the
provisions of the Plan applicable to a Change in Control, provided, however,
that for purposes of computing the payment due to the Participant as a result of
the Change in Control, (i) the full number of Target Shares will be used (as
opposed to the actual number of shares, if any, that may be issuable based on
performance through the date of the Change in Control) and (ii) no pro-ration of
the Award will be applied to account for less than the full Performance Period
having had elapsed as of the date of the Change in Control.

10.

The adjustment provisions set forth in Section 8 of the Plan shall apply to this
Award.

11.

This Award shall not be transferable by the Participant, in whole or in part,
except in accordance with Section 7 of the Plan.  Any purported assignment,
transfer, pledge, hypothecation or other disposition of the Award or any
interest therein contrary to the provisions of the Plan, and the levy of any
execution to, or the attachment or similar process upon, the Award or any
interest therein, shall be null and void and without effect.

12.

Subject to the applicable provisions of the Plan, and particularly to Section 7
of the Plan, this Agreement shall be binding upon and shall inure to the benefit
of Participant, Participant 's successors and permitted assigns, and the Company
and its successors and assigns.

13.

This Agreement shall be construed and enforced in accordance with the internal
laws of the State of Rhode Island and Providence Plantations and applicable
Federal law.







IN WITNESS WHEREOF, the Company and the Participant have entered this Agreement
effective as of the day and year first above written.  By accepting the terms of
the award represented by this Agreement through an electronic form offered by
the Company, or the Company’s designee, the Participant hereby agrees to the
terms of this Agreement with the same effect as if the Participant had signed
this Agreement.  




HASBRO, INC.




By: /s/ Brian Goldner

          Brian Goldner

          President and Chief Executive Officer







By: _________________________

Participant



































2





